Citation Nr: 0708688	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD.  In January 2007, the veteran testified at a Travel 
Board hearing held at the RO.

The veteran's claim for service connection for PTSD is 
addressed in the remand attached to this decision and is 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a September 1992 rating 
decision or a July 2002 rating decision that denied service 
connection for PTSD.

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1992 and July 2002 rating decision that 
denied service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a); 3.160(d), 20.302, 
20.1103 (2006).
2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2002 and May 2002; 
and a rating decision in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2004 statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimaint.  Therefore, the Board 
finds that the requirements outlined in Kent for the claim of 
new and material evidence are no longer applicable in this 
case.

VA has not yet obtained all relevant, identified, and 
available evidence with respect to the veteran's claim for 
service connection for PTSD.  In the remand portion of this 
decision, the Board has requested that VA obtain additional 
records in relation to the claim for service connection for 
PTSD.  VA has obtained a medical examination in relation to 
this claim.  The Board finds that VA has satisfied the notice 
provision of the law.

In decisions dated September 1992 and July 2002, the RO 
denied the veteran's claim for service connection for PTSD.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award of disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 
20.302, 20.1103 (2006).  Thus, the September 1992 and July 
2002 decisions became final because the appellant did not 
file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in November 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.

The evidence before VA at the time of the prior final 
decision consisted of service medical records, VA medical 
records from May 1985 to March 1992, the veteran's own 
statement, and a June 1992 VA examination that resulted in a 
diagnosis of "dysthymic disorder, continuous."  The RO 
found that there was no evidence of a diagnosis of PTSD and 
the claim was denied. The claim was again denied in July 
2002.

The veteran's service medical records are void of any 
findings, complaints, treatment or diagnosis of PTSD.

The September 1992 and July 2002 rating decisions denied 
service connection for PTSD because there was no current 
diagnosis of PTSD.

New VA medical evidence shows that the veteran has been 
diagnosed with PTSD.

The Board finds that the evidence received since the last 
final decision is new and material because it raises a 
reasonable possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the veteran 
currently has a diagnosis of PTSD.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, because further 
development of the evidence is needed, the claim for service 
connection for PTSD is addressed in the remand attached to 
this decision.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for PTSD is reopened, and the appeal is granted to 
that extent only.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD and the 
claim is reopened.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

In the January 2002 claim for benefits, the veteran 
identified Doctors F. Chachko and P. Lombardi as physicians 
who treated him for depression.  In March 2002, the veteran 
submitted two VA Form's 21-4142 authorizing VA to obtain 
treatment records from Southwest Memorial Hospital and the 
Jewish Board of Family and Children's Services.  The Board 
finds that medical records from these providers are not 
associated with the claims folder.

In addition, by a decision dated November 2003, the veteran 
was awarded benefits from the Social Security Administration 
(SSA) for his PTSD disability, but the SSA records have not 
been obtained.  Those records should be obtained and 
associated with the claims folder.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, at the January 2007 travel board hearing, the 
veteran indicated that he also received treatment from Dr. 
Fine and counseling from Mr. Grossman, but their records are 
not part of the claims file.  The veteran also stated that he 
continues to receive VA medical treatment for PTSD.  However, 
the only VA medical records associated with the claims file 
are dated 1985 to 2002, with intermittent records thereafter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide addresses 
(if needed) and the necessary 
authorization for: Doctors Chachko, Fine,  
and Lombardi; Mr. Grossman; the Southwest 
Memorial Hospital; and the Jewish Board of 
Family and Children's Services.  Then, 
obtain the veteran's treatment records 
from those providers.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  Obtain the veteran's VA medical 
records since March 2002.

4.  Then, readjudicate the veteran's claim 
for service connection for PTSD, with 
consideration of the requested private and 
VA medical records, SSA records, and any 
other evidence added to the record since 
the issuance of the Statement of Case in 
October 2004.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


